UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 07-6728



MARVIN G. MAY,

                                              Plaintiff - Appellant,

            versus


JUSTICES,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:07-cv-00413-TSE)


Submitted:    November 15, 2007        Decided:    November 21, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin G. May, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marvin G. May appeals the district court’s order denying

his petition for a writ of mandamus.      We have reviewed the record

and find no reversible error. Accordingly, while we grant leave to

proceed in forma pauperis on appeal, we affirm for the reasons

stated   by   the   district   court.     See   May   v.   Justices,   No.

1:07-cv-00413-TSE (E.D. Va. filed May 1, 2007 & entered May 2,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -